Case: 14-10567      Document: 00512959691         Page: 1    Date Filed: 03/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 14-10567
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          March 6, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

CECIL HOUSE, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:13-CR-222-13


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Cecil House, Jr., pleaded guilty, without a plea agreement, to conspiracy
to possess methamphetamine with intent to distribute in violation of 21 U.S.C.
§ 846, and he was sentenced to the statutory maximum, 240 months of
imprisonment, and three years of supervised release. He appeals his sentence.
       House argues that the district court miscalculated the drug quantity. He
contends that the statements of his coconspirators regarding the amount of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10567     Document: 00512959691     Page: 2   Date Filed: 03/06/2015


                                  No. 14-10567

drugs he sold to them are unreliable and did not provide a plausible basis for
the drug quantity calculation in the Presentence report (PSR).
      At the sentencing hearing House presented rebuttal evidence in the form
of his own testimony to challenge the facts provided by his coconspirators to
investigators concerning the amount of methamphetamine he distributed. The
Government presented the testimony of DEA Agent Brian Finney, who
testified about his interviews of House’s coconspirators and explained why he
believed their statements were credible, consistent, and corroborative of one
another.
      The district court found Agent Finney’s testimony to be credible and
found that corroboration of the information related by the coconspirators
provided sufficient reliability to their statements. The district court found that
House was not credible and that the drug amounts set forth in the PSR were
reliable. The district court’s factual finding on the quantity of drugs was not
clearly erroneous. See United States v. Betancourt, 422 F.3d 240, 246 (5th Cir.
2005) (applying clear error standard of review); see also United States v.
Rogers, 1 F.3d 341, 344 (5th Cir. 1993) (upholding the district court’s reliance
on quantity-of-drug information provided by confidential informants where
there was no corroboration of the amounts attributed to the defendant, but the
government’s investigation corroborated many other details of the drug
scheme).
      House argues that the district court incorrectly attributed use of a
firearm to him under U.S.S.G. § 2D1.1(b)(1). Cindy Flores told agents that
House carried a pistol during drug deals and that he carried it visibly for
deterrence and intimidation. The PSR credited this information as sufficiently
reliable. Based on its finding that House’s denial that he possessed a weapon
was not credible, the district court overruled his objection to the weapon



                                        2
    Case: 14-10567     Document: 00512959691     Page: 3   Date Filed: 03/06/2015


                                  No. 14-10567

enhancement. The statement by Flores was sufficient to establish the basis
for the enhancement, and the district court’s findings regarding the
statement’s reliability and House’s lack of credibility were not clearly
erroneous. See United States v. King, 773 F.3d 48, 52-55 (5th Cir. 2014).
      The PSR listed three pieces of information to support a role enhancement
under U.S.S.G. § 3B1.1(c): (1) Flores’s statement to investigators that she
distributed methamphetamine at House’s direction, (2) Flores’s report that
House once directed his sister to threaten Flores in order to collect a drug debt,
and (3) reports that House was often accompanied by other men at drug deals.
The district court found that Flores’s statements bore sufficient reliability to
support a finding that House acted in a managerial or supervisory capacity
over her. House argues that the district court erred in this finding. The “record
does not give rise to a definite and firm conviction that the district court made
a mistake in applying the § 3B1.1(c) enhancement.” United States v. Zuniga,
720 F.3d 587, 592 (5th Cir. 2013).
      House argues that the district court erred in denying him a reduction for
acceptance of responsibility under U.S.S.G. § 3E1.1 and in finding that he
obstructed justice under U.S.S.G. § 3C1.1. Contrary to House’s assertions, the
district court’s finding that House testified falsely was not predicated solely on
the fact that his testimony was contradicted by cooperating codefendants, but
because his denials were also contradicted by other information from the
investigation, in particular, regarding House’s testimony that “Frisco” was his
only methamphetamine supplier. The district court did not clearly err when it
found that House intentionally testified falsely about his relevant conduct in
an effort to minimize his sentence, and its decision to apply the obstruction
enhancement and to deny acceptance of responsibility was proper. See United
States v. Marmolejo, 106 F.3d 1213, 1217 (5th Cir. 1997) (holding that



                                        3
    Case: 14-10567      Document: 00512959691      Page: 4     Date Filed: 03/06/2015


                                  No. 14-10567

obstruction enhancement based on defendant’s false statements warranted
denial of acceptance of responsibility).
      Arguing    that    his   sentence    is   procedurally    and    substantively
unreasonable, House challenges the district court’s reasons for imposing the
sentence because they did not include a detailed explanation of how the factors
in 18 U.S.C. § 3553(a) were considered and balanced. Contrary to House’s
suggestion, the district court was not required to discuss each sentencing factor
on the record. The record shows that the district court’s reasons for imposing
a within-guidelines sentence are sufficient. See Rita v. United States, 551 U.S.
338, 356-59 (2007).
      As for the substantive reasonableness of the sentence, House suggests
that the district court imposed the statutory maximum solely on the basis that
the guidelines would have allowed a higher sentence had the statutory
maximum been higher, and he questions whether the sentencing judge
realized he had the discretion to impose a sentence less than the statutory
maximum. There is nothing in the district court’s stated reasons indicating
that the district court perceived the guideline range to be mandatory. The
court explicitly recognized that the guidelines were advisory and noted that it
had considered all of the “matters required to be considered by 3553.” The
within-guidelines sentence imposed by the district court is entitled to a
rebuttable presumption of reasonableness. Rita, 551 U.S. at 347. House’s
substantive-reasonableness argument does not show a clear error of judgment
on the district court’s part in balancing the § 3553(a) factors but is merely an
invitation for us to reweigh the sentencing factors, which we cannot do. See
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      AFFIRMED.




                                           4